DETAILED ACTION
The communication received on 03/02/2021 is acknowledged by the Examiner.  Claims 1-27 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2021, 06/09/2021, and 09/22/2021 comply and has been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 12, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 7-8, 12, 20, and 25, there is no antecedent basis for “the total” and “the basis weight”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gary Paul Hoffman (US 20170029184 A1).   

Regarding claim 1, A paper wrapped product (Title, Abstract, Figs. 1-5) comprising: a product covered in a paper wrap (Fig. 1, wrapping paper 10.); the product having a top surface, a bottom surface, and at least one side surface (Figs. 3-5, para [0030] discloses article 16 intended to wrapped.)     ); the paper wrap having an inside surface and an outside surface (Fig. 1, wrapping paper 10 having surfaces 12 and 14); wherein at least one portion of the outside surface of the paper wrap is coated with at least one adhesive (Para [0031] discloses “…both sides 12 and 14 are coated with a layer of remoistenable adhesive.”); wherein the paper wrap covers the product such that a first portion of the outside surface of the paper wrap is folded back to overlay a second portion of the outside surface of the paper wrap at a position covering the top surface of the product (Figs. 1-5, particularly, Fig. 4 elements 24 and 28 and para [0040] discloses “Although the diagram shows a hashed side and a clear side for the purposes of distinguishing between the two sides, it is worth noting that both sides of the paper could be printed or decorated.”), a third portion of the outside surface of the paper wrap is folded back to overlay a fourth portion of the outside surface of the paper wrap at a position covering the bottom surface of the product (Figs. 4 and 5, para [0035] discloses equivalent portion of the package opposite elements 24 and 28 folding the loose ends extending from two opposing sides of the article, so that they lie flat against the article, entirely covering its end face.   Neat wrapping of this side of the article may be completed by activating the remoistenable adhesive, shown by shaded area 28, on the article facing side of each of the triangular folded sections 24 and 26, and sticking them to the covered end faces of the wrapped article. The process applied in wrapping one end is then repeated on the opposite end not visible in the figures.), and a first portion of the inside surface of the paper wrap overlays a fifth portion of the outside surface of the paper wrap at a position covering the at least one side surface of the product (Fog. 2, para [0030] discloses “The diagram shows an overlapped portion 22 where when folded down, edge 20 obscures edge 18. This overlapped region 22 is moistened either by licking or by dampening with a wet sponge or cloth, brush.”); and wherein at least one of the first and second portions of the outside surface of the paper wrap is coated with at least one first adhesive  bonding the first and second portions together, at least one of the third and fourth portions of the outside surface of the paper wrap is coated with at least one second adhesive bonding the third and fourth portions together, and the fifth portion of the outside surface of the paper wrap is coated with at least one third adhesive bonding the fifth portion of the outside surface of the paper wrap to the first portion of the inside surface of the paper wrap (Para [0031] and para [0040], for example, para [0031] discloses “both sides 12 and 14 are coated with a layer of remoistenable adhesive.” And para [0040] discloses “Although the diagram shows a hashed side and a clear side for the purposes of  distinguishing between the two sides, it is worth noting that both sides of the paper could be printed or decorated. The attached FIGS. are pertinent to an embodiment in which both sides of the paper are decorated either similarly or with different finishes. In such an embodiment, the distinction in the FIGS. is intended to enable the reader to distinguish between the sides for the purposes of determining where the adhesive is activated. In summary, the side 12 shown as blank may well be printed on, it is merely highlighted as being a side different from side 14.”  The at least one first adhesive or at least one second adhesive or at least one third adhesive recited in the claim are the same as adhesive used in Hoffman since it is bonding or attaching surfaces to one another and it is immaterial the manner in which the adhesive is used.). 

Regarding claim 11, Hoffman discloses all of the limitations of its respective base claim 1. Hoffman further discloses:  wherein the at least one first adhesive and the at least one second adhesive are the same as each other and different from the at least one third adhesive (Figs. 2-5 and on para [0030-0031] and [0040] and the explanation provided in claim 1 applies herein as well and will not be repeated to avoid redundancy.). 

Regarding claim 15, Hoffman discloses all of the limitations of its base claim 1. Hoffman further discloses:  wherein each of the first and second portions of the outside surface of the paper wrap are coated with the at least one first adhesive and each of the third and fourth portions of the outside surface of the paper wrap are coated with the at least one second adhesive (Figs. 2-5 and on para [0030-0031] and [0040] and the explanation provided in claim 1 applies herein as well.).  

Regarding claim 16, Hoffman discloses all of the limitations of its base claim 15.  Hoffman further discloses:  wherein the first portion of the inside surface of the paper wrap is also coated with at least one adhesive (Figs. 2-5 and on para [0030-0031] and [0040] and the explanation provided in claim 1 applies herein as well.).  

Regarding claim 17, Hoffman discloses all of the limitations of its base claim 16.  Hoffman further discloses:  wherein the outside surface of the paper wrap is further printed with ink in the form of decorative elements, patterns, informational markings, eye marks, or combinations thereof (Para [0015] discloses “In the diagram, a corner of the paper is folded upwards to show the hatching of the lower surface intended to indicate a decorative side. Wrapping paper is typically though not exclusively made in this way, having a blank surface 12 intended to face an article to be wrapped. The printed surface 14 is typically colourful and appealing to the recipient of the gift. It may also include a topical greeting such as “Happy Anniversary” or “Happy Birthday”.  At the very least these are informational markings.).   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gary Paul Hoffman (US 20170029184 A1). 
Regarding claims 7 and 8, Hoffman discloses all of the limitations of its respective base claim 1. Hoffman further discloses: wherein the total of the at least one first adhesive, at least one second adhesive, and at least one third adhesive remains exposed on the outside of the paper wrapped product of the total of the at least one first adhesive, at least one second adhesive, and at least one third adhesive is bonded to the paper wrapped product (Even though Hoffman does not explicitly disclose the paper wrapped product, wherein less than about 35% of a total of the first, second, or third adhesive remains exposed on the outside of the paper wrapped product, nevertheless, it is obvious to one of ordinary skill in the art to modify Hoffman for the purpose of reducing the material costs associated with the adhesive material by providing less than about 35% of a total adhesive and since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and therefore, unpatentable.).  
The only difference between the claimed invention and Hoffman is lack of the exact disclosure of  less than about 35% or less than about 5% as recited in the claim limitation.  However, Hoffman discloses in detail in Figs. 2-5 and on para [0030-0031] and [0040], for example, on para [0031] discloses “two edges would be secured to one another using a piece of adhesive tape which would only secure the two edges 18 and 20 together over its own length leaving the remaining area of the overlapped edges unsecure and susceptible to catching and tearing the paper.  By using a selectively activated adhesive, the entire overlapped length creates a perfect seam which envelopes the article 16 much more securely.”  Although the percentages of adhesive exposed on the paper wrapped product is not explicitly disclosed, but the paper wrapped product made by Hoffman is substantially identical to the claimed product for the reasons discussed with respect to claim 1, therefore, it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Hoffman is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker could conduct various trial and error tests so as to arrive the exact ranges recited in the claimed invention.).
  
Regarding claims 9 and 10, Hoffman discloses all of the limitations of its respective base claim 1. Hoffman further discloses:   wherein each of the at least one first adhesive, the at least one second adhesive, and the at least one third adhesive is a heat-sealable adhesive or each of the at least one first adhesive, the at least one second adhesive, and the at least one third adhesive is a non-wax adhesive that comprises a heat-sealable polyvinyl alcohol polyvinyl acetate (Para [0023] discloses “Conventional remoistenable adhesives for use as adhesives on envelopes have generally been prepared from either of two adhesive systems. The first class of adhesives are those prepared by the addition of dextrin, plasticizer and other additives to dextrin emulsified vinyl acetate homopolymers; the second class are based primarily on homo- or copolymers of polyvinyl acetate which has been emulsified with polyvinyl alcohol and to which additional polyvinyl alcohol and plasticizer are post-added.”  Even though Hoffman does not expressly disclose a heat-sealable adhesive, but it is obvious to an average artisan that using either first or second class of adhesive are known to be heat-sealable for proper closure and thus it is not patentable.).  

Regarding claim 12, Hoffman discloses all of the limitations of its base claim 1. Hoffman further discloses:  wherein the total of the at least one first adhesive, the at least one second adhesive, and the at least one third adhesive covers between about 35% and about 65% of the outside surface of the paper wrap (The same explanation provided in claims 7 and 8 applies herein as well.).   

Regarding claim 13, Hoffman discloses all of the limitations of its base claim 1. Hoffman further discloses:  wherein the at least one first adhesive and the at least one second adhesive are each coated on areas of the paper wrap in a pattern providing from about 40% coverage to about 60% coverage of the coated areas (The same explanation provided in claims 7 and 8 applies herein as well.).  

Regarding claim 14, Hoffman discloses all of the limitations of its base claim 13.  Hoffman further discloses: wherein the at least one third adhesive is coated on an area of the paper wrap in a pattern providing substantially 100% coverage of the coated area (The same explanation provided in claims 7 and 8 applies herein as well.).   


Claims 2-6 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Gary Paul Hoffman (US 20170029184 A1) in view of Diana Eilert (US 20100181219 A1). 

Regarding claim 2, Hoffman discloses all of the limitations of its base claim 1.  However, Hoffman does not expressly disclose: wherein the product comprises at least one paper towel roll or bath tissue roll.
In the same field of art, Eilert is directed to packs for containing at least two hygiene products, in particular for containing at least two toilet paper rolls, kitchen paper rolls, household towel rolls, individual packs of handkerchiefs or other tissue paper products, in particular uncompressed hygiene products.  With that said, Eilert discloses: wherein the product comprises at least one paper towel roll or bath tissue roll (Fig. 3, para [0047] discloses “ In this embodiment, hygiene products in the form of multiple toilet paper rolls 100 are schematically shown to be situated in the pack 1.”).    
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the paper wrapped product of Hoffman by using the concept of a pack for at least two hygiene products as taught by Eilert so as to ensure that the opened pack are not in danger of being contaminated or falling out of the pack.   Similarly, one of ordinary skill in the art, upon reading Eilert disclosure, would also have been motivated to apply its teaching for the purpose of reducing the weight of the package by packaging a relatively light bath tissue roll for the benefit of the claimed invention.   

Regarding claims 3, 4, 5, and 6, Hoffman discloses all of the limitations of its respective base claim 1.  However, Hoffman does not expressly disclose: wherein the product is an individually wrapped paper towel roll or bath tissue roll or the product is an individually wrapped coreless paper towel or bath tissue roll or the product comprises a bundle of paper towel or bath tissue rolls or the product comprises a bundle of coreless paper towel or bath tissue rolls.
In the same field of art, Eilert discloses:  wherein the product is an individually wrapped paper towel roll or bath tissue roll (Fig. 3 and for example, para [0013], [0020], and claims 13.  The fact that the bath tissue roll is coreless or individually wrapped has no bearing on the patentability of the claimed invention since an average artisan could readily modifies the Eilert configuration via routine optimization.).

Regarding claim 18, Hoffman in view of Eilert discloses all of the limitations of its base claim 3.  Eilert further discloses:  wherein the bond between the first and second portions of the outside surface of the paper wrap and the bond between the third and fourth portions of the outside surface of the paper wrap each have a max load seal strength of between about 75 gf/inch width to about 150 gf/inch width, and the bond between the fifth portion of the outside surface of the paper wrap and the first portion of the inside surface of the paper wrap has a max load seal strength of between about 8 gf/inch width and about 50 gf/inch width (Para [0008] discloses “…it takes the end customer a great deal of force to use the fingers to pierce the film material at a random point and a considerable force is necessary to tear open the pack, which might be a problem, in particular for elderly people. Also, para [0041].  It is obvious to one of ordinary skill in the art to modify Eilert for the purpose of reducing the opening force necessary to open the package by providing a max load seal strength of between about 75 gf/inch width to about 150 gf/inch width and a max load seal strength of between about 8 gf/inch width and about 50 gf/inch since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  It is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Eilert is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.  Therefore, a worker could conduct various trial and error tests so as to arrive the exact ranges recited in the claimed invention.).  

Regarding claim 19, Hoffman in view of Eilert discloses all of the limitations of its base claim 3.  Eilert further discloses:  wherein the bond between the first and second portions of the outside surface of the paper wrap, the bond between the third and fourth portions of the outside surface of the paper wrap, and the bond between the fifth portion of the outside surface of the paper wrap and the first -4-portion of the inside surface of the paper wrap each have a max load seal strength of between about 75 gf/inch width and about 150 gf/inch width (The same explanation provided in claim 18 applies herein as well.). 

Regarding claim 20, Hoffman in view of Eilert discloses all of the limitations of its base claim 3.  Hoffman further discloses:  wherein the basis weight is between about 12 lbs/3000 ft2 to about 20 lbs/3000 ft2 (Para [0022] discloses “In one embodiment the wrapping paper is paper and has a weight of approximately 70 to 130 g per square metre, such as 75, 80, 85, 90, 95, 100, 105, 110, 115, 120 or 125 g per square metre.”  1 lbs of cover paper= 2.7 gsm, thus, 12 lbs = 32.5 gsm and 3000 ft2 = 300 m2 . Therefore, 32.5 gsm falls within the 70 to 130 gsm.  The same explanation provided in claim 18 applies herein as well.).  

Regarding claim 21, Hoffman in view of Eilert discloses all of the limitations of its base claim 3.  Hoffman further discloses:  wherein each of the at least one first adhesive, the at least one second adhesive, and the at least one third adhesive is applied at a dry coating weight of from about 0.2 lbs/3000 ft2 to about 1 lbs/3000 ft2 (The same explanations provided in claim 18 and 21 apply herein as well.).  

Regarding claim 22, Hoffman in view of Eilert discloses all of the limitations of its base claim 3.  Hoffman further discloses:  wherein each of the at least one first adhesive, the at least one second adhesive, and the at least one third adhesive is applied at a dry coating weight of from about 0.25 lbs/3000 ft2 to about 0.5 lbs/3000 ft2 (The same explanations provided in claim 18 and 21 apply herein as well.).  

Regarding claim 23, Hoffman in view of Eilert discloses all of the limitations of its base claim 5.  Eilert further discloses:  wherein the bond between the first and second portions of the outside surface of the paper wrap, the bond between the third and fourth portions of the outside surface of the paper wrap, and the bond between the fifth portion of the outside surface of the paper wrap and the first portion of the inside surface of the paper wrap each have a max load seal strength of between about 150 gf/inch width and about 800 gf/inch width (The same explanation provided in claim 18 applies herein as well.).  

Regarding claim 24, Hoffman in view of Eilert discloses all of the limitations of its base claim 23.  Eilert further discloses:  wherein the max load seal strength is between about 200 gf/inch width and about 400 gf/inch width (The same explanation provided in claim 18 applies herein as well.).  

Regarding claim 25, Hoffman in view of Eilert discloses all of the limitations of its base claim 5.  Hoffman further discloses:   wherein the basis weight is between about 20 lbs/3000 ft2 to about 30 lbs/3000 ft2 (The same explanations provided in claim 18 and 21 apply herein as well.). 

Regarding claim 26, Hoffman in view of Eilert discloses all of the limitations of its base claim 5.  Hoffman further discloses:  wherein each of the at least one first adhesive, the at least one second adhesive, and the at least one third adhesive is applied at a dry coating weight of from about 0.25 lbs/3000 ft2 to about 3 lbs/3000 ft2 (The same explanations provided in claim 18 and 21 apply herein as well.).  

Regarding claim 27, wherein each of the at least one first adhesive, the at least one second adhesive, and the at least one third adhesive is applied at a dry coating weight of from about 0.5 lbs/3000 ft2 to about 1.25 Ibs/3000 ft2 (The same explanations provided in claim 18 and 21 apply herein as well.).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sridhar JANARDHANA, et al. (US 20160318681 A1) is related to wrappers for bars of soap or like articles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW M ESLAMI/Examiner, Art Unit 1748      

/Eric Hug/Primary Examiner, Art Unit 1748